DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of co-pending Application No. 16720262 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they represent same invention with similar limitations.

Claims 1, 10-20 of the instant application are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims of copending Application No. US16720262 (US262) .in view of US Patent US4956582 by Bourassa.
This is a provisional nonstatutory double patenting rejection.
See the comparison of claims between instant application and the copending applications, below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Instant application claims
16720262
 co-pending application claims
1. A plasma processing apparatus comprising: a balun including a first unbalanced terminal, a second unbalanced terminal, a first balanced terminal, and a second balanced terminal; a grounded vacuum container; a first electrode electrically connected to the first balanced terminal; a second electrode electrically connected to the second balanced terminal; and a ground electrode arranged in the vacuum container and grounded.
1. A plasma processing apparatus comprising: a balun including a first unbalanced terminal, a second unbalanced terminal, a first balanced terminal, and a second balanced terminal; a grounded vacuum container; a first electrode electrically connected to the first balanced terminal; and a second electrode electrically connected to the second balanced terminal, wherein when Rp represents a resistance component between the first balanced terminal and the second balanced terminal when viewing a side of the first electrode and the second electrode from a side of the first balanced terminal and the second balanced terminal, and X represents an inductance between the first unbalanced terminal and the first balanced terminal, 1.5.ltoreq.X/Rp.ltoreq.5000 is satisfied.


10. The plasma processing apparatus according to claim 1, wherein the first balanced terminal and the first electrode are electrically connected via a blocking capacitor.
2. The plasma processing apparatus according to claim 1, wherein the first balanced terminal and the first electrode are electrically connected via a blocking capacitor. 


11. The plasma processing apparatus according to claim 1, wherein the second balanced terminal and the second electrode are electrically connected via a blocking capacitor.
3. The plasma processing apparatus according to claim 1, wherein the second balanced terminal and the second electrode are electrically connected via a blocking capacitor. 


12. The plasma processing apparatus according to claim 1, wherein the first balanced terminal and the first electrode are electrically connected via a blocking capacitor, and the second balanced terminal and the second electrode are electrically connected via a blocking capacitor.
4. The plasma processing apparatus according to claim 1, wherein the first balanced terminal and the first electrode are electrically connected via a blocking capacitor, and the second balanced terminal and the second electrode are electrically connected via a blocking capacitor. 


13. The plasma processing apparatus according to claim 1, wherein the first electrode and the second electrode are supported by the vacuum container via insulators.
5. The plasma processing apparatus according to claim 1, wherein the first electrode is supported by the vacuum container via an insulator. 

 
14. The plasma processing apparatus according to claim 1, wherein the balun includes a first coil configured to connect the first unbalanced terminal and the first balanced terminal, and a second coil configured to connect the second unbalanced terminal and the second balanced terminal.
8. The plasma processing apparatus according to claim 1, wherein the balun includes a first coil configured to connect the first unbalanced terminal and the first balanced terminal, and a second coil configured to connect the second unbalanced terminal and the second balanced terminal. 



15. The plasma processing apparatus according to claim 14, wherein the balun further includes a third coil and a fourth coil both of which are connected between the first balanced terminal and the second balanced terminal, and the third coil and the fourth coil are configured to set, as a midpoint between a voltage of the first balanced terminal and a voltage of the second balanced terminal, a voltage of a connection node of the third coil and the fourth coil.
9. The plasma processing apparatus according to claim 8, wherein the balun further includes a third coil and a fourth coil both of which are connected between the first balanced terminal and the second balanced terminal, and the third coil and the fourth coil are configured to set, as a midpoint between a voltage of the first balanced terminal and a voltage of the second balanced terminal, a voltage of a connection node of the third coil and the fourth coil


16. The plasma processing apparatus according to claim 1, wherein the first electrode holds a first target, the second electrode holds a second target, the first electrode opposes a space on a side of a substrate as a processing target via the first target, and the second electrode opposes the space via the second target.
10. The plasma processing apparatus according to claim 1, wherein the first electrode holds a target, the second electrode holds a substrate, and the plasma processing apparatus is configured as a sputtering apparatus. 



17. The plasma processing apparatus according to claim 1, wherein the first electrode holds a first substrate, the second electrode holds a second substrate, and the plasma processing apparatus is configured as an etching 

12. The plasma processing apparatus according to claim 1, wherein the first 
13. The plasma processing apparatus according to claim 1, wherein the first electrode holds a substrate, and the second electrode is arranged around the first electrode. 



18. The plasma processing apparatus according to claim 1, further comprising: a high-frequency power supply; and an impedance matching circuit arranged between the high-frequency power supply and the balun.
18. The plasma processing apparatus according to claim 1, further comprising: a high-frequency power supply; and an impedance matching circuit arranged between the high-frequency power supply and the balun


19. The plasma processing apparatus according to claim 1, wherein when Rp represents a resistance component between the first balanced terminal and the second balanced terminal when viewing a side of the first electrode and the second electrode from a side of the first balanced terminal and the second balanced terminal, and X represents an inductance between the first unbalanced terminal and the first balanced terminal, 1.5 < X/Rp < 5000 is satisfied.
1.  Aplasma processing apparatus comprising: a balun including a first unbalanced terminal, a second unbalanced terminal, a first balanced terminal, and a second balanced terminal; a grounded vacuum container; a first electrode electrically connected to the first balanced terminal; and a second electrode electrically connected to the second balanced terminal, wherein when Rp represents a resistance component between the first balanced terminal and the second balanced terminal when viewing a side of the first electrode and the second electrode from a side of the first balanced terminal and the second balanced terminal, and X represents an inductance between the first unbalanced terminal and the first balanced terminal, 1.5.ltoreq.X/Rp.ltoreq.5000 is satisfied.


20. The plasma processing apparatus according to claim 9, wherein when Rp represents a resistance component between the first balanced terminal and the second balanced terminal when viewing a side of the first electrode and 





Referring to the claim 1 of the instant application, US Copending application262 claim 1 recites all the limitations except for a ground electrode arranged in the vacuum container and grounded.
However,  Bourassa Fig 1 item 144 teaches a ground electrode arranged in the vacuum container and grounded (See Fig 1 item 144 ground electrode and Column 5 lines 32-37).
Hence, it would have been obvious to a person with ordinary skill in the art to incorporate the teachings of Bourassa in to the claim 1 of US Patent 262 by grounding one of the parallel electrodes in order to create plasma in the process chamber by creating potential gradient.

Referring to the claims 10 to 19, US262 application claim 1 in view of Bourassa recites  the claim 1 of instant of application, and rest are obvious over claims 1.2-5. 8-13, 18 and 1 of the US262 respectively.

Referring to the claim 20, US262 in view of Bourassa recites the claim 1 of the  instant application recites the limitation  wherein when Rp represents a resistance component between the first balanced terminal and the second balanced terminal when viewing a side of the first electrode and the second electrode from a side of the first balanced terminal and the second balanced terminal, and X represents an inductance between the first unbalanced terminal and the first balanced terminal, 1.5 < X/Rp < 5000 is satisfied,  but silent on  when Rp' represents a resistance component between the third balanced terminal and the fourth balanced terminal when viewing a side of the third electrode and the fourth electrode from a side of the third balanced terminal and the fourth balanced terminal, and X' represents an inductance between the third unbalanced terminal and the third balanced terminal, 1.5 < X'/Rp' < 5000 is satisfied.
However, it is within the scope of a person with ordinary skill to do experiment and find out the optimum process parameters for a uniform processing of the plasma for various applications. Hence, it is obvious non-statutory double patenting.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 is ejected under 35 U.S.C. 102 (a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over  US Patent US4956582 by Bourassa.
Referring to the claim 1 Bourassa teaches; A plasma processing apparatus (Fig 2, 3 and abstract) comprising :

    PNG
    media_image1.png
    395
    576
    media_image1.png
    Greyscale

a balun (Fig 2 item 158 column 4 lines 42 to 61) including a first unbalanced terminal a second unbalanced terminal (see the RF power supply 136 and grounded bal transformer constitutes the unbalanced side of the plasma processing unit circuitry), a first balanced terminal, and a second balanced terminal (Fig 2 secondary side of the balun which towards electrodes is balanced column 6 lines 28 to 33),; a grounded vacuum container (the chamber item 112 is grounded via 174 column 5 lines 32-34);

a ground electrode arranged in the vacuum container and grounded (See Fig 1 or 2 and item 144 column 5 lines 32 to 37).

Claims 10-14 and 18 rejected under 35 U.S.C. 103 as being unpatentable over Bourassa as applied to claim 1 above, and further in view of  US Patent 5807470 by Szczyrbowski et al (Szczyrbowski). 

Referring to the claim 10, Bourassa teaches the plasma processing apparatus according to claim 1, but silent on wherein the first balanced terminal and the first electrode are electrically connected via a blocking capacitor.  

    PNG
    media_image2.png
    403
    739
    media_image2.png
    Greyscale

However, Szczyrbowski teaches wherein the first balanced terminal and the first electrode are electrically connected via a blocking capacitor   (See Fig 1 blocking capacitor 8 blocks the DC to the electrode 6 Column 3 lines 19 to 24).


Referring to the claim 11, Bourassa reference as modified by Szczyrbowski  teaches the plasma processing apparatus according to claim 1, Szczyrbowski  further teaches wherein the second balanced terminal and the second electrode are electrically connected via a blocking capacitor  (See Fig 1 and item 10 or 11 for suppressing the severe arc column lines 28 to 31).

Referring to the claim 12, Bourassa reference as modified by Szczyrbowski  teaches the plasma processing apparatus according to claim 1, Szczyrbowski  further teaches wherein the first balanced terminal and the first electrode are electrically connected via a blocking capacitor (See Fig 1 blocking capacitor 8 blocks the DC to the electrode 6 Column 3 lines 19 to 24)., and the second balanced terminal and the second electrode are electrically connected via a blocking capacitor (See Fig 1 and item 10 or 11 for suppressing the severe arc column lines 28 to 31).

Referring to the claim 13, Bourassa reference as modified by Szczyrbowski  teaches the plasma processing apparatus according to claim 1, Bourassa further teaches wherein the first electrode and the second electrode are supported by the vacuum container via insulators (See Fig 2 electrode items 150 and 160 are connected via an insulating glass chamber 120 and column 5 lines 22 to 29).

Referring to the claim 14, Bourassa reference as modified by Szczyrbowski  teaches the plasma processing apparatus according to claim 1, Bourassa further teaches wherein the balun - 44 -03365US/P218-0601WOUS includes a first coil (see Fig 3 item 222 variable inductor) configured to connect the first unbalanced terminal and the first balanced terminal, and a second coil (Fig 3 item 230) configured to connect the second unbalanced terminal and the second balanced terminal (See Fig 2 and 3 and column 5 lines 6468 an column 6 lines 1-3). 

Referring to the claim 18, Bourassa reference as modified by Szczyrbowski  teaches the plasma processing apparatus according to claim 1, Bourassa further teaches the apparatus further comprising: a high-frequency power supply (See Fig 2 item 138 RF power supply); and an impedance matching circuit (Fig 3 item 200) arranged between the high-frequency power supply and the balun (See the Fig 3 impedance matching network 200 is connected between balun 158 and RF power supply 138; See Bourassa column 5 lines 41 to 51).

Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent US4956582 by Bourassa in view of US Patent US4956582 by Bourassa in view of US Patent US58074770 by Szczyrbowski et al (SZCZYRBOWSKI). 

Referring to the claim 19 Bourassa teaches; A plasma processing apparatus (Fig 2, 3 and abstract) comprising :

a first electrode electrically connected to the first balanced terminal; and a second electrode electrically connected to the second balanced terminal (See Fig 2 and column 6 lines 28 to 33 teaches the electrodes side circuit is balanced),
However, Bourassa is silent on wherein when Rp represents a resistance component between the first balanced terminal and the second balanced terminal when viewing a side of the first electrode and the second electrode from a side of the first balanced terminal and the second balanced terminal, and X represents an inductance between the first unbalanced terminal and the first balanced terminal, 1.5 < X/Rp < 5000 is satisfied.
Further, SZCZYRBOWSKI teaches comparing input resistance of the network and maximum resistance and teaches the electrode section has a resistance of 1 or 2 ohms at the maximum power in a balanced condition and will have a maximum resistance when itis impedance is not balanced (See Fig 2 and column 4 lines 4 to 23) of the cathode impedance/resistance. From this, calculation of the optimized conditions for plasma processing with unbalanced to balanced depends on the balanced electrodes resistance 

Hence, it is obvious to a person with ordinary skill in the art before the effective filing date of the application to incorporate the teachings of cathode resistance calculations in to the Bourassa plasma system in order to estimate the optimized conditions of the plasma processing. (see SZCZYRBOWSKI: abstract and claim 1).

Allowable Subject Matter

Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Claims 1, 10-20 are rejected.
Claims 2-9 are objected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SRINIVAS SATHIRAJU whose telephone number is (571)272-4250. The examiner can normally be reached 8AM-5.30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SRINIVAS SATHIRAJU/Examiner, Art Unit 2844                                                                                                                                                                                                        10/09/2021